Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 29, 2018

                                      No. 04-17-00655-CR

                                        Benjamin SIMS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR2121
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Debra Doolittle’s notification of late record is hereby noted. The reporter’s record is due
no later than February 23, 2018.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court